                Case 5:19-cv-00834-DAE Document 1-1 Filed 07/15/19 Page 1 of 1


                                    IPP International U.G. Declaration Exhibit A
                                      File Hashes for IP Address 70.121.72.191

ISP: Spectrum
Physical Location: Cedar Park, TX



Hit Date UTC           File Hash                                            Title
05/05/2019 07:59:08    1B2CFE6B8C36391FC2B1F53792A5D35DD87AF510             Kaisa Slippery and Wet

12/30/2018 14:34:28    7B75F1D13DEA537ABF60DA52AABD5912921142AD             XXX Threeway Games

12/25/2018 18:28:33    E0F5AE588A3EB396863483FB8FD6AF8B15C29723             Cum In For An Orgy

07/29/2018 10:33:31    98227DC95A345136FB9445BE90BBB26249126C99             Threeway Strip Poker

07/24/2018 03:28:17    643BB7988E08D4713FEEF47A46F77D4A315A9F6A             Moving Day Sex

07/07/2018 14:13:48    0294BB72CCDC51CD5DCE35057907DAA15DA461A6 Supermodel Sex

07/06/2018 20:56:58    418612CDA063819CF12372355DCD2C2573FD0337             Truth or Dare

07/26/2017 23:07:35    E3B203419FB0600C8FEDA0E9A4EECBB9E77576D8             Want To Fuck My Wife

07/26/2017 14:23:53    29F22087D08778A5F07FA7D88C9F1B70E27DA387             A Fucking Hot Threesome


Total Statutory Claims Against Defendant: 9




                                                    EXHIBIT A
WTX40
